Me. Justice del Toko
delivered the opiniori’oji'the court.' '
*258In. the present caes the respondent moves for dismissal of the appeal because the transcript of the record was not filed in the office of the secretary of this court within the time prescribed by law.
From the certificates and affidavits of both parties it appears that in the action brought by Manuel F. Rossy against Belén Fernández for the recovery of professional fees judgment was rendered against the defendant on May 23, 1914; that on June 22,1914, the defendant appealed from that judgment to this court; that up to 9.30 a. m. of July 3, 1914, no bill of exceptions or statement of the case had been filed in the lower court for the purposes of the appeal; that one minute thereafter on the same day the defendant filed in the office of the secretary of the trial court a petition for an order granting an extension of time in which to file a statement of the case and that up to the present time, or more than one month from the date the appeal was taken, the transcript of the record has not been filed in this court.
Except when the trial court grants an extension, ten days -■are allowed for presenting the bill of exceptions or statement •of the case thereim Whether right or wrong, the fact is that the district court granted an extension of this time; that the respondent has taken no action in the district court, and that the statement of the case is at present pending approval in the said court; and when there is a statement of the case, the time allowed for filing the record in this court begins to run from the date of the approval of the statement of the case.
Under such circumstances and in accordance with the jurisprudence laid down in the case of Ciuro v. Ciuro, 19 P. R. R., 1136, we must conclude that the motion for dismissal of the appeal is premature, and therefore should be overruled.

Motion overruled.

Chief Justice Hernández and Justices Wolf, Aldrey, and Hutchison concurred.